Mr. JUSTICE GREEN, specially concurring: I agree in the result reached by the majority but not in all of its reasoning with reference to our power to remand for imposition of sentence as to count II. I do not consider an analysis based upon the power of the State to appeal to be correct. Neither here, in Scott, nor in Dean, was any document purporting to be a cross-appeal filed by the prosecution. No provision for a cross-appeal is made in article VI of the Supreme Court Rules (73 111. 2d Rules 601 to 651), which provides for appeal in criminal cases. The questions involved concern the power of the reviewing court to require completion of a conviction appealed by a defendant. In Scott, the defendant had been convicted of several offenses and sentenced upon all but one, aggravated kidnapping. He appealed, contending that (1) the aggravated kidnapping conviction was error as it was merged into the conviction for another offense, and (2) some of the sentences were improper. The appellate court affirmed all judgments, including the aggravated kidnapping conviction, and remanded for entry of a sentence for that conviction (45 Ill. App. 3d 487, 359 N.E.2d 878). The defendant was granted leave to appeal the aggravated kidnapping conviction and order of remandment to the supreme court, which affirmed. It was the appellate court and not the supreme court that ordered the remandment in Scott, and the issue in that case concerned the power of the appellate court to do so. The Scott opinion was based upon analogy to People v. Lilly (1974), 56 Ill. 2d 493, 309 N.E.2d 1. There, the defendant had been convicted of rape and indecent liberties committed against the same victim. The trial court entered judgment on both convictions but sentenced only on the rape conviction. The supreme court concluded that the conviction for indecent liberties was improper under the then-existing theory concerning multiple convictions arising out of closely related acts. The court noted that there was no appealable order as to the indecent liberties charge because sentence had not been imposed, but stated: “However, this case is properly before us on appeal with regard to the defendant’s claim as to his conviction for rape and we have authority under Rule 366 to vacate the incomplete judgment entered on the indecent liberties verdict. [Citations.]” 56 Ill. 2d 493, 496, 309 N.E.2d 1, 2. The supreme court in Scott deemed the situation in that case to be similar to Lilly in that in both cases the defendant had appealed from an incomplete, nonfinal order of conviction upon which no sentence had been imposed, but the appeal accompanied appeal in the same case from at least one judgment finalized by imposition of sentence. The court decided that if a reviewing court had power to vacate the improper but incomplete judgment of conviction (Lilly), such a court also had power to remand such an incomplete judgment to the trial court to be made final and complete. That jurisdiction was apparently not dependent upon any appeal or cross-appeal by the State. The majority is correct in its basic holding that we have no power to remand for compliance with the judgments of conviction on counts VI and VII because no appeal has been attempted on those convictions. Lilly would not have granted us jurisdiction, under the present appeal, to set aside those convictions were they improper and, accordingly, Scott does not grant us jurisdiction to remand them for completion.